390 U.S. 144 (1968)
GARAFOLO
v.
UNITED STATES.
No. 866.
Supreme Court of United States.
Decided January 29, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Francis Heisler for petitioner.
Solicitor General Griswold, Assistant Attorney General Vinson and Beatrice Rosenberg for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the United States Court of Appeals for the Seventh Circuit is vacated. The case is remanded to that court for further consideration in light of Smith v. Illinois, ante, p. 129.
MR. JUSTICE BLACK and MR. JUSTICE HARLAN are of the opinion that certiorari should be denied.